Filed 5/23/22 Johnson v. Adir Restaurants Corp. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

ALEXANDER JOHNSON,                                             B309661

         Plaintiff and Appellant,                              Los Angeles County
                                                               Super. Ct. No. BC449606
         v.

ADIR RESTAURANTS CORP.,

         Defendant and Respondent.


      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Rupert A. Byrdsong, Judge. Affirmed.

         Morse Mehrban for Plaintiff and Appellant.

     Schwartz Law Center and Matthew H. Schwartz for
Defendant and Respondent.
                    _________________________
       Alexander Johnson appeals from the trial court’s
November 16, 2020 order that: vacated a judgment entered
on July 2, 2020 awarding Johnson $1,000 in statutory damages
and $12,476.66 in attorney fees against Adir Restaurants Corp.
(Adir) and retroactively assessing postjudgment interest, costs,
and attorney fees from 2012—when the court first ordered
Johnson was entitled to those damages and fees; denied
Johnson’s memorandum of costs claiming postjudgment attorney
fees; and ordered a new judgment to be entered in the amount
of $13,476.66 alone, with no interest to accrue on that amount
before the date of the new judgment’s entry. Finding Johnson
has failed to demonstrate error, we affirm the order.
       FACTUAL AND PROCEDURAL BACKGROUND
       In November 2010, Johnson, who is hearing impaired,
sued Adir for statutory damages and injunctive relief under
the Unruh Civil Rights Act (Civil Code section 51 et seq.).
Johnson alleged Adir refused to allow his service animal
to accompany him into Adir’s restaurant in violation of the
Americans with Disabilities Act of 1990. On February 29, 2012,
the parties stipulated to the facts alleged in the complaint and
that Johnson was entitled to statutory damages—as there were
no actual damages. The parties disputed the applicable measure
of statutory damages, however, and asked the trial court for
a hearing on that issue. The court continued the trial date
to March 28, 2012, and set a hearing for that date to determine
the proper amount of statutory damages to award Johnson:
$4,000 under the Unruh Civil Rights Act or $1,000 under the
Disabled Persons Act (Civil Code section 54 et seq.). (Civ. Code,
§ 52, subd. (a); § 54.3, subd. (a).)
       On April 10, 2012, the court (Hon. Holly E. Kendig) filed
a signed, written ruling concluding the Disabled Persons Act
controlled. The court ordered: “Plaintiff shall recover $1,000



                                2
in statutory minimum damages under Civil Code section 54.3.”
The court directed the clerk to give notice of its ruling on
statutory damages to the parties, which it did.
       Two months later, Johnson moved for attorney fees on the
ground judgment had been entered in his favor against Adir and
both the Unruh Civil Rights Act and the Disabled Persons Act
entitle a prevailing plaintiff to attorney fees. Adir opposed the
motion on various grounds.
       The matter was reassigned to another department in
August 2012. On December 10, 2012, the court (Hon. Yvette M.
Palazuelos) filed its written ruling and order granting Johnson’s
earlier-submitted motion for attorney fees—as the prevailing
party under the Disabled Persons Act—and ordered Adir to pay
Johnson $12,476.66 in attorney fees. The clerk gave notice to
Johnson who in turn filed and served Adir with a notice of entry
of judgment or order. On January 3, 2013, the court advanced
and vacated all future hearing dates in the matter based on
the April 10, 2012 ruling on statutory damages.
       On June 5, 2020, Johnson’s counsel attempted to file
a renewal of judgment. The clerk rejected it, noting, “The
4-10-12 order awarding statutory damages is not a judgment.
The 12-7-12 entry for atty fees is not inserted into a judgment.
Cannot be renewed.” (Internal capitalization and punctuation
omitted.)
       In response, Johnson’s counsel apparently submitted a
proposed judgment to the court on June 9, 2020. The attached
declaration of mailing, which requires the declarant to sign
under penalty of perjury, states Johnson’s attorney served the
proposed judgment by mailing it directly to Adir. Johnson’s
attorney did not sign the declaration of mailing. On July 2, 2020,
the court (Hon. Rupert A. Byrdsong) signed and filed the
proposed judgment prepared by Johnson’s counsel. It provides:



                                3
                     “On April 10, 2012, the Court ruled that
             . . . Johnson . . . is entitled to recover $1,000.00
             in damages from Adir . . . . On December 7,
             2012, the Court ruled that [Johnson] is entitled
             to recover $12,476.66 in attorney fees from
             [Adir]. Judgment reflecting said awards not
             having been entered, the Court now enters
             judgment for . . . Johnson and against . . .
             Adir . . . . [Adir] must pay [Johnson] on the
             complaint $13,476.66. Post-judgment interest,
             costs, and attorney fees are assessed from
             April 10, 2012 for the damage award and
             December 7, 2012 for the attorney fee award.”
That same day the clerk filed a notice of entry of judgment
reflecting judgment had been entered in the matter on
July 2, 2020. The clerk mailed the notice to counsel.
       Johnson’s counsel then filed, on July 8, 2020, an application
for and renewal of judgment totaling $24,765.18. That total
included the $13,476.66 judgment, $950 in postjudgment costs—
consisting of attorney fees incurred between September 1, 2018,
and July 8, 2020; and $10,293.52 in postjudgment interest.
Counsel simultaneously filed a memorandum of costs after
judgment, claiming the $950 in attorney fees and declaring the
$10,293.52 in interest remained due. According to the proof of
service, Johnson’s counsel mailed the memorandum of costs and
declaration of accrued interest directly to Adir that same day.
       On July 31, 2020, Adir, through its counsel, filed a motion
to vacate the judgment entered on July 2, 2020, under Code of
Civil Procedure1 section 663 and/or section 473, and to tax costs.

1    Subsequent statutory references are to the Code of Civil
Procedure unless otherwise indicated.



                                 4
Adir argued Johnson failed to give it notice of the proposed
judgment depriving Adir of the opportunity to object to it; the
judgment erroneously assessed almost eight years’ worth of
purported postjudgment interest for a period that had elapsed
before judgment was entered; and the judgment erroneously
authorized Johnson to recover postjudgment attorney fees.
       In response, Johnson argued Adir was not entitled to
relief under either statute for procedural reasons. Substantively,
Johnson contended the statutory damages award was a final
judgment that the court clerk had failed to enter. Thus, the
trial court had inherent power to enter the “[f]ormal” judgment
to relate back to the April 10, 2012 ruling, entitling Johnson to
postjudgment interest from the dates the court made its original
damages and fee awards. Johnson also argued he was entitled
to recover postjudgment attorney fees incurred after the court
rendered its initial judgment in April 2012.
       The court heard argument from counsel on November 16,
2020. The reporter’s transcript of the hearing is not part of
the appellate record. That same day, the court filed its written
order granting Adir’s motion. The court vacated the July 2, 2020
judgment and ordered a new judgment to be entered in the
amount of $13,476.66 with no interest to be deemed to have
accrued on that amount before the entry date of the new
judgment. The court also denied Johnson’s memorandum
of costs with prejudice. Johnson appealed.
                           DISCUSSION
       Johnson challenges the entirety of the trial court’s
November 16, 2020 order granting Adir’s motion to vacate
judgment and to tax costs. As we noted, the appellate record
does not include a reporter’s transcript of the hearing on Adir’s
motion. We reiterate the well-known appellate principle that
a judgment or order challenged on appeal is presumed correct,



                                5
and the appellant bears the burden to demonstrate error
affirmatively. (Denham v. Superior Court (1970) 2 Cal.3d 557,
564.) In the absence of a reporter’s transcript “ ‘[w]e must
therefore presume that what occurred at that hearing
supports the judgment.’ ” (In re Marriage of Obrecht (2016)
245 Cal.App.4th 1, 9 (Obrecht); see also State Farm Fire
& Casualty Co. v. Pietak (2001) 90 Cal.App.4th 600, 610
[presuming order denying motion for relief under § 473
“based on any rationale supported by the record” in the
absence of a reporter’s transcript].)
1.    The court did not err when it vacated the July 2, 2020
      judgment
      Adir moved to vacate the July 2, 2020 judgment under
section 663 and/or section 473.2 Johnson contends the trial court
had no jurisdiction to grant Adir’s motion under section 663
because it did not file and serve a notice of intent to vacate
the judgment within the statutorily-required 15 days from
the service of notice of entry of judgment (§ 663a, subd. (a)),
and the trial court did not rule on the motion within 75 days
from the mailing of the notice of entry of judgment (§ 683a,
subd. (b)). Johnson also contends Adir could not use section 473


2       Under section 663, upon a party’s motion, a court may
set aside and vacate a judgment if an incorrect or erroneous
basis for the decision exists. Under section 473, subdivision
(a)(1), a trial court has discretion to “allow a party to amend
any pleading or proceeding . . . by correcting . . . a mistake[;]
. . . [and] allow . . . an amendment to any pleading or proceeding
in other particulars.” A court may “relieve a party . . . from
a judgment . . . taken against him or her through his or her
mistake, inadvertence, surprise, or excusable neglect,” under
section 473, subdivision (b). And, a court may set aside a
void judgment under section 473, subdivision (d).



                                 6
to extend those jurisdictional deadlines, citing Advanced Building
Maintenance v. State Comp. Ins. Fund (1996) 49 Cal.App.4th
1388, 1394 (holding § 473 does not apply to extend the time limits
under § 663a for filing a motion to vacate judgment under § 663).
      True, Adir did not file its motion to vacate judgment
within 15 days of the July 2, 2020 notice of entry of judgment,
and the trial court did not rule on the motion until November
2020. Nevertheless, as it did in the trial court, Adir argues
the court had inherent authority to grant it equitable relief
from the judgment—regardless of any statutory deadline—
upon its showing that the judgment was obtained through
extrinsic fraud.3 In the absence of a reporter’s transcript, we
presume the trial court granted Adir’s motion on this ground.4
“A ruling on a motion to vacate a judgment rests in the sound
discretion of the trial court. [Citation.] We will not reverse
the exercise of such discretion except when there is clear abuse.”
(State of Arizona ex rel. Arizona Dept. of Revenue v. Yuen (2009)
179 Cal.App.4th 169, 178.)
      “A motion to vacate a judgment for extrinsic fraud is not
governed by any statutory time limit, but rather is addressed

3     Adir made this argument in its reply brief supporting its
motion to vacate. Johnson does not appear to argue the court
erred in granting Adir’s motion on this ground, other than to
assert he properly served Adir. He thus has forfeited any claimed
error on this point. (See Badie v. Bank of America (1998) 67
Cal.App.4th 779, 784–785 [“When an appellant fails to raise a
point, or asserts it but fails to support it with reasoned argument
and citations to authority, we treat the point as [forfeited].”].)
4     The court, in its minute order, stated it considered all the
documents filed and argument of counsel. It granted the motion
on the grounds set forth in the moving papers, which we presume
included Adir’s reply brief.



                                7
to the court's ‘ “ ‘inherent equity power’ ” ’ to grant relief from
a judgment procured by extrinsic fraud.” (Department of
Industrial Relations v. Davis Moreno Construction, Inc. (2011)
193 Cal.App.4th 560, 570.) “ ‘Extrinsic fraud occurs when
a party is deprived of the opportunity to present his claim or
defense to the court; where he was kept ignorant or, other than
from his own negligence, fraudulently prevented from fully
participating in the proceeding.’ ” (Ibid.) A party’s failure to
give notice to the other party is an example of extrinsic fraud.
(Ibid.) In essence, extrinsic fraud exists where one party
prevents the other party “ ‘from having his day in court.’ ” (Ibid.)
       We presume the trial court found credible Adir’s attorney’s
declaration that neither he nor his client was served with the
proposed judgment, and found Johnson’s attorney’s unsigned
declaration of mailing inadequate to prove he served Adir with
the proposed judgment. That evidence was sufficient for the
trial court to find the July 2, 2020 judgment was obtained
through extrinsic fraud: by failing to serve Adir and/or its
counsel with the proposed judgment,5 Johnson deprived Adir
of the opportunity to object to the proposed judgment before
the court entered it as the judgment on July 2, 2020.

5      Johnson contends he was not required to serve the
proposed judgment on Adir’s counsel because it related to
the enforcement of his judgment. (See § 684.020, subd. (a)
[service of documents required under enforcement of judgment
laws to be served on judgment debtor instead of counsel].) Adir
contends there was no judgment to enforce at that time; thus,
Johnson was required to serve Adir’s counsel. (See, e.g., Cal.
Rules of Court, rule 1.21 [when a document is required to be
served on a party, service must be made on represented party’s
attorney].) We need not resolve this issue as the trial court
reasonably could have found Johnson served neither Adir
nor its counsel with the proposed judgment.


                                 8
       Accordingly, we conclude the court had authority to vacate
the July 2, 2020 judgment and did not abuse its discretion in
doing so. In any event, Johnson “had an affirmative obligation
to provide an adequate record so that we could assess whether
the court abused its discretion.” (Wagner v. Wagner (2008) 162
Cal.App.4th 249, 259.) Because the appellate record does not
include a reporter’s transcript of the hearing on Adir’s motion
to vacate, Johnson has forfeited his argument that the trial
court abused its discretion in granting the motion. (Ibid.
[“The absence of a record concerning what actually occurred
at the hearing precludes a determination that the court abused
its discretion.”].)
       Having concluded the trial court did not err in vacating
the July 2, 2020 judgment, we consider whether Johnson was
entitled to the accrual of postjudgment interest from April 2012
and to his claimed postjudgment attorney fees.
2.     The court did not err when it did not make the
       accrual of interest retroactive to 2012
       Johnson contends that, because the April 2012 order
awarding him statutory damages was in effect a final judgment,
he was entitled to recover postjudgment interest from that date.6
The date from which interest should run on a judgment is a
question of law that we review de novo. (Chodos v. Borman
(2015) 239 Cal.App.4th 707, 712.)
       We agree the April 10, 2012 order can be described as a
“final determination of the rights of the parties” in this action.


6     Johnson also contends he was entitled to interest on his
attorney fee award because that award is deemed incorporated
into the judgment. Our conclusion that Johnson was not entitled
as a matter of law to retroactive postjudgment interest applies
to both his damages and attorney fees awards.



                                9
(§ 577.) The order adjudicated the only issue left for the court
to decide on Johnson’s complaint—the amount of statutory
damages Adir owed. Although the issue of attorney fees
remained, an award of costs and attorney fees to a prevailing
party does not affect the legal basis of the earlier-rendered
judgment. (See, e.g., See Torres v. City of San Diego (2007)
154 Cal.App.4th 214, 222–223 (Torres) [disputed legal basis
for attorney fee award had nothing to do with propriety of
underlying judgment].) Indeed, “ ‘[w]hen a party wishes
to challenge both a final judgment and a postjudgment costs/
attorney fee order, the normal procedure is to file two separate
appeals: one from the final judgment, and a second from the
postjudgment order.’ ” (Id. at p. 222, italics omitted.)
       But, postjudgment interest does not accrue upon the
rendition of a judgment. The statute is clear. “[I]nterest
commences to accrue on a money judgment on the date of entry
of the judgment.” (§ 685.020, subd. (a), italics added.) As the
Court of Appeal explained long ago, “[t]he code recognizes that
the ‘rendition’ of a judgment and its ‘entry’ are different stages
which operate as initial points from which other acts may
be begun or other rights acquired. [Citation.] Thus the right
to issue execution attaches from the time of the entry of the
judgment [citation]; but an appeal is effective if taken at any time
after the rendition of the judgment but not later than sixty days
after its entry.” (Brown v. Superior Court (1925) 70 Cal.App. 732,
734–735.) Accordingly, although the court may effectively have
rendered its judgment on Johnson’s complaint through its April
2012 order, no interest could begin to accrue on the monetary
award in that order until judgment was in fact entered.
       Here, the judgment was not entered until July 2, 2020, but
provided for interest to be assessed from the dates of the original
orders in 2012. As Johnson asserts—and Adir does not dispute—



                                10
a court has inherent authority to enter judgment nunc pro tunc—
to relate it “back to the time when it should have been entered.”
(Norton v. City of Pomona (1935) 5 Cal.2d 54, 62 (Norton).) A
court should grant or refuse to enter a nunc pro tunc judgment
“as justice may require in view of the circumstances of a
particular case.” (Ibid.) The court apparently exercised that
authority when it entered the July 2, 2020 judgment prepared
by Johnson but—after hearing Adir’s motion to vacate—
determined entry of judgment nunc pro tunc was not appropriate
under the circumstances. We find no abuse of discretion.
       The case law is clear that a court may enter judgment
retroactively to the date when it should have been entered,
“provid[ed] the delay is not occasioned by the party applying”
for entry nunc pro tunc. (Norton, supra, 5 Cal.2d at p. 62,
italics added; see also 7 Witkin, Cal. Procedure (6th ed. 2021)
Judgment § 63 [“Where a judgment or order is rendered, but,
through negligence or inadvertence of the clerk, is not entered
at the proper time, the court may order its entry nunc pro tunc.”
(Italics added.)].) In other words, the court’s retroactive entry
of a judgment “ ‘is an exercise of inherent power of the court,
the object being to do justice to a litigant whose rights are
threatened by a delay that is not the litigant’s fault. [Citations.]’ ”
(In re Marriage of Padgett (2009) 172 Cal.App.4th 830, 851,
italics added.)
       In his opposition to Adir’s motion, Johnson argued that,
because the court clerk failed to enter judgment immediately
following the court’s April 2012 damage award, as required
under section 664, the court appropriately entered judgment
to relate it back to the original award for purposes of the accrual
of postjudgment interest, costs, and attorney fees. As Adir noted,
section 664’s requirement that the clerk immediately enter




                                  11
judgment “in conformity to” the verdict or court’s decision,
applies when there has been a jury or court trial. (§ 664.)
       Here, the parties presented no evidence, and the trial court
decided no factual issues, as usually would occur during a court
trial. (§§ 631.7, 607 [order of proceedings]; § 632 [after trial of
question of fact by court, if requested, court shall issue statement
of decision explaining factual and legal basis for its decision].)
Rather, the court decided the proper statutory damages to
award Johnson as a matter of law, based on the parties’ briefs
and counsel’s argument. The court’s March 28, 2012 minute
order bears the heading, “Jury Trial – Statutory Damages Only,”
but then states the matter was “called for hearing.” On April 10,
2012, the court entered its written ruling finding the Disabled
Persons Act controlled the amount of statutory damages
available to Johnson and ordered, “Plaintiff shall recover $1,000
in statutory minimum damages under Civil Code section 54.3.”
The court’s minute order, bearing the heading, “Trial – Re:
Statutory Damages Only,” reflects the court directed the clerk
to give notice of the ruling to all parties.
       Because there is no transcript of that hearing or the
hearing on Adir’s motion to vacate, we can presume the trial
court agreed with Adir that its April 10, 2012 ruling was not a
decision after a court trial, making section 664—and its direction
that the clerk enter judgment—inapplicable. Rather, as Adir
argued, the court’s ruling finding the Disabled Persons Act
controlled the amount of statutory damages available was more
akin to an order granting summary adjudication or judgment
on a purely legal question. Yet, even if section 664 applied,
and the clerk should have entered judgment around April 2012,
we cannot conclude the court was required to order interest on
the judgment to accrue retroactively from that date as a matter
of law.



                                 12
       We must infer the trial court agreed with Adir (Obrecht,
supra, 245 Cal.App.4th at pp. 8–9) and found the eight-year delay
in entering judgment in this matter was owing at least partially,
if not totally, to Johnson’s laches or negligence, making its
retroactive entry inappropriate under the circumstances. (See,
e.g., Young v. Gardner-Denver Co. (1966) 244 Cal.App.2d 915,
918–920 [finding court did not abuse its discretion in refusing
to correct clerical error nunc pro tunc where plaintiff’s attorney
was aware of error but failed to seek a timely correction or
indicate intent to apply for entry of judgment nunc pro tunc,
and retroactive entry would void court’s order granting defendant
new trial].)
       Until the judgment was entered, it could not be enforced.
(§ 664 [“In no case is a judgment effectual for any purpose
until entered.”]; § 683.010 [“Except as otherwise provided by
statute or in the judgment, a judgment is enforceable under
[the Enforcement of Judgments Law] upon entry.”].) Allowing
interest to accrue retroactively from 2012 when Johnson did
not so much as inquire into the status of the judgment, much less
submit a proposed judgment or ask the court to direct the clerk
to enter judgment, would result in a windfall to Johnson and
prejudice Adir. Had Johnson acted diligently, however, judgment
would have been entered long ago. Once entered, the judgment
would have been enforceable, and the court reasonably could
infer Adir would have satisfied it at that time. (See, e.g., Phillips
v. Patterson (1939) 34 Cal.App.2d 481, 484 [a “party in whose
favor a judgment has been rendered, is entitled to an execution
immediately upon the entry of the judgment” (italics added)].)
Instead, Johnson allowed the matter to languish for eight years
and then sought to tack over $10,000 in retroactive, accrued
interest onto a $13,476.66 judgment.




                                 13
       Under these circumstances, we cannot say justice
compelled the trial court to order the retroactive accrual
of postjudgment interest on the money judgment from 2012.7
(See Wells v. Coca Cola Bottling Company of Fresno (1956) 140
Cal.App.2d 218, 222 [“ ‘a nunc pro tunc order should be granted
or refused as justice may require, in view of the circumstances
of the particular case’ ”]; Hess v. Gross (1943) 56 Cal.App.2d 529,
532 [“ ‘where an order has actually been made and its entry
omitted, . . . it may be subsequently entered, and if justice
requires, may be made to take effect nunc pro tunc, as of the
date when it was actually made’ ”]; see also Williamson v. Plant
Insulation Co. (1994) 23 Cal.App.4th 1406, 1415 [where delay
in rendering or entering judgment “ ‘ “arises from the act of the
court—that is, where the delay has been caused either for its
convenience, or by the multiplicity or press of business, through
the intricacy of the questions involved, or of any other cause
not attributable to the laches of the parties—the judgment or
the decree may be entered retrospectively as of a time when
it should or might have been entered” ’ ” (italics added)].)
3.     The court did not err in denying Johnson attorney
       fees claimed as postjudgment costs
       We independently determine the legal basis for an award
of attorney fees (Torres, supra, 154 Cal.App.4th at p. 224), but
review a trial court’s determination of the reasonableness of
attorney fees for abuse of discretion (PLCM Group, Inc. v. Drexler
(2000) 22 Cal.4th 1084, 1096). A party moving for statutory
attorney fees bears the burden of proof. (Corbett v. Hayward
Dodge, Inc. (2004) 119 Cal.App.4th 915, 926.)


7     For the same reasons, the court’s disallowance of
retroactive postjudgment costs from 2012 was not in error.



                                14
      Section 685.040 permits a judgment creditor to recover
“the reasonable and necessary costs of enforcing a judgment.”
Attorney fees are not included as postjudgment costs, “unless
otherwise provided by law.”8 (Ibid.) Where a statute authorizes
attorney fees—as is the case here—they have been “ ‘otherwise
provided by law’ ” under section 685.040 and “may be recovered
as costs if expended to enforce a judgment.” (Rosen v.
LegacyQuest (2014) 225 Cal.App.4th 375, 382; Highland
Springs Conference & Training Center v. City of Banning (2019)
42 Cal.App.5th 416, 424 (Highland); see also Civ. Code, § 54.3,
subd. (a) [providing plaintiffs who prevail on claim for violating
Disabled Persons Act are entitled to attorney fees].)9 A judgment
creditor may claim postjudgment enforcement costs, including
attorney fees, either by a memorandum of costs under section
685.070, or by a noticed motion under section 685.080.
(Highland, at p. 424.)
      Johnson sought a total of $950 in attorney fees incurred
from September 1, 2018 through July 8, 2020 by a memorandum
of postjudgment costs under section 685.070. In opposition to
Adir’s motion, Johnson’s attorney generally declared he spent


8     Postjudgment enforcement attorney fees also are
recoverable where the judgment includes an award of attorney
fees under a contract. (§ 685.040; § 1033.5, subd. (a)(10)(A).)
9     In its motion, Adir erroneously argued section 685.040
allowed for the recovery of postjudgment attorney fees only if
the judgment included an award of attorney fees authorized by
contract. We presume the court followed the law and did not
grant Adir’s motion on this basis. (Collins v. City of Los Angeles
(2012) 205 Cal.App.4th 140, 153 [reviewing court presumes trial
court “ ‘properly applied the law and acted within its discretion
unless the appellant affirmatively shows otherwise’ ”].)



                                15
more than three hours “on post-judgment enforcement activities”
during this 22-month time frame, including:
             “communications with the Court; legal
             research; research into Defendant’s assets
             and income for collection purposes; preparation
             of legal documents related to renewal of the
             Damage Award and Fee Award, the Post-
             Judgment Cost Memo, the Formal Judgment,
             and Plaintiff’s notice of change of address.”
       To the extent Johnson’s cost memorandum sought fees
incurred in obtaining entry of Johnson’s proposed judgment,
it essentially sought fees expended to obtain the judgment,
not to enforce it. (See, e.g., Highland, supra, 42 Cal.App.5th
at pp. 425–426 [attorney fees incurred to amend judgment to
add an additional judgment debtor as the alter ego of the original
judgment debtor were recoverable as prejudgment fees incurred
to obtain judgment, not postjudgment enforcement fees under
§ 685.040].) Those fees, therefore, were not recoverable under
sections 685.040 and 685.070.10
       Moreover, as we have discussed, because a judgment is
not enforceable until entered, Johnson could not have incurred
costs or attorney fees to enforce the judgment in this matter until
July 2, 2020—the first date an enforceable judgment existed.
(§ 683.010.) Johnson contends that, because section 680.230
defines “judgment” as “a judgment, order, or decree entered


10    As Adir asserts, to recover attorney fees incurred
pre-judgment, Johnson had to file a noticed motion under
California Rules of Court, rule 3.1702(b). (See Highland, supra,
42 Cal.App.5th at pp. 422–423 [plaintiffs’ fee requests incurred
in amending judgment to add alter-ego as judgment debtor
were governed by rule 3.1702(b)].)



                                16
in a court of this state,” the 2012 damages order constitutes
an enforceable money judgment under the Enforcement
of Judgments Law (EJL). He argues he thus was entitled
to attorney fees incurred in enforcing the damages award.
       But, “litigants do not have license to substitute the word
‘order’ everywhere the word ‘judgment’ appears in the EJL,
regardless of the circumstances or statutory intent. The
ostensible purpose of the broad definition of ‘judgment’ in
section 680.230 is to permit an order awarding fees to be
enforced under the EJL where there is no judgment.” (Lucky
United Properties Investment, Inc. v. Lee (2010) 185 Cal.App.4th
125, 143–144.) As Johnson notes, and the court in Lucky gave
by way of example, prejudgment orders for monetary sanctions
are immediately enforceable under the EJL. (Ibid.) That makes
sense. Because prejudgment monetary sanctions redress parties’
or their attorneys’ litigation conduct during the litigation, their
payment is unrelated to the outcome of the case and usually
intended to be paid at or near the time they are ordered. A party,
therefore, need not wait for a judgment to be entered on the
underlying action to enforce payment of ordered sanctions.
(Newland v. Superior Court (1995) 40 Cal.App.4th 608, 615
[explaining terminating sanctions unnecessary to enforce
payment of monetary sanctions as they “have the force and
effect of a money judgment, and are immediately enforceable
through execution”].)
       Here, in contrast, the court’s order awarding statutory
damages on the complaint was capable of being entered as a
judgment had Johnson submitted a proposed judgment or asked
the court to direct the clerk to enter judgment. Nor did the ruling
order the damages immediately payable. If the court’s ruling on
statutory damages were immediately enforceable under the EJL,
as Johnson essentially contends, then under that same logic



                                17
no court would need to enter a judgment after issuing a written
ruling following a court trial. That clearly is not the case.
(See, e.g., Phillips v. Phillips (1953) 41 Cal.2d 869, 873–874
[trial court’s signed memorandum, containing findings of fact
and conclusions of law, filed with the clerk and entered in
the minutes, met “requirements for rendition of a judgment,”
but was not “the judgment” (italics added)]; In re Marriage of
Micalizio (1988) 199 Cal.App.3d 662, 666, 672 [“Ruling After
Court Trial” that was filed, but not entered into the judgment
book, “was not a judgment” and “not effectual for any purpose,
and at any time” before entered].)
       Moreover, we can infer the trial court found Johnson failed
to meet his burden to show the attorney fees he incurred were
necessary to enforce the judgment and/or reasonable. Johnson’s
counsel’s declaration does not state when exactly during the
22-month period he performed the various tasks he describes
as enforcement activities, or how much time he spent on
each activity. The trial court, therefore, was left to guess at
how much time counsel spent on true enforcement activities
(and what those activities were exactly) from July 2, 2020,
to July 8, 2020, when determining whether the fees incurred
were necessary and reasonable.11
       Johnson, therefore, has not demonstrated the court erred
in denying the entirety of his memorandum of costs.


11     For the same reasons, even if the attorney fees Johnson
incurred before July 2, 2020 could be construed as enforcement
costs, the trial court reasonably could have found Johnson failed
to meet his burden of proof. We can infer the trial court found
Johnson’s claimed fees unreasonable and/or unnecessary—and
therefore unrecoverable—given the futility in seeking to renew
a judgment that had not been entered, as well as unnecessarily
incurred due to Johnson’s delay.


                                18
                           DISPOSITION
      The November 16, 2020 order is affirmed. The parties shall
bear their own costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   EGERTON, J.

We concur:




             EDMON, P.J.




             LAVIN, J.




                              19